                                                           1   FISHER & PHILLIPS LLP
                                                               DAVID B. DORNAK, ESQ.
                                                           2   Nevada Bar No. 6274
                                                               300 South Fourth Street, Suite 300
                                                           3
                                                               Las Vegas, NV 89101
                                                           4   Telephone: (702) 252-3131
                                                               Facsimile: (702) 252-7411
                                                           5   Email: ddornak@fisherphillips.com
                                                               Attorney For Defendant
                                                           6   Ameriprise Financial, Inc.
                                                           7
                                                               -AND-
                                                           8
                                                               DORSEY & WHITNEY LLP
                                                           9   JILLIAN KORNBLATT, ESQ.
                                                               Minnesota Bar No. 391232
                                                          10   Pro Hac Vice Pending
                                                               50 South Sixth Street, Suite 1500
                                                          11
                                                               Minneapolis, MN 55402
FISHER & PHILLIPS LLP




                                                          12   Telephone: (612) 492-6156
                        300 S Fourth Street, Suite 1500
                          Las Vegas, Nevada 89101




                                                               Facsimile: (612) 340-2868
                                                          13   Email: kornblatt.jillian@dorsey.com
                                                               Attorney For Defendant
                                                          14   Ameriprise Financial, Inc.
                                                          15
                                                                                       UNITED STATES DISTRICT COURT
                                                          16
                                                                                                DISTRICT OF NEVADA
                                                          17
                                                               MARISOL DE LA O, an Individual,
                                                          18                                                CASE NO.: 2:19-cv-00349-APG-VCF
                                                                                   Plaintiff,
                                                          19

                                                          20   vs.                                             STIPULATION AND ORDER FOR
                                                                                                                 EXTENSION OF TIME FOR
                                                          21   AMERIPRISE FINANCIAL INC., a                        DEFENDANT TO MOVE,
                                                               Foreign Corporation, DOES I -X; and               ANSWER, OR OTHERWISE
                                                          22   ROE CORPORATIONS I -X.                            RESPOND TO PLAINTIFF’S
                                                                                                                       COMPLAINT
                                                          23

                                                          24                       Defendant.                          (Second Request)

                                                          25           It is hereby stipulated by and between Plaintiff Marisol De La O and Defendant

                                                          26   Ameriprise Financial, Inc. (“Ameriprise”), by and through their respective counsel, that

                                                          27   the deadline for Ameriprise to move, answer, or otherwise respond to Plaintiff’s

                                                          28   Complaint shall be extended to Monday, June 3, 2019, and that any failure of

                                                                                                         -1-
                                                               FPDOCS 35151307.1
                                                           1   Ameriprise to respond to the Complaint on or before that date shall not constitute a

                                                           2   waiver of any defenses or rights available to Ameriprise.

                                                           3   Dated: April 23, 2019                      FISHER PHILLIPS

                                                           4
                                                                                                         By: /s/ David B. Dornak, Esq.
                                                           5                                                  David B. Dornak (#6274)
                                                           6                                                  300 S. Fourth Street
                                                                                                              Suite 1500
                                                           7                                                  Las Vegas, Nevada 89101
                                                                                                              Telephone: (702) 862-3612
                                                           8                                                  Facsimile: (702)
                                                                                                              Email: ddornak@fisherphillips.com
                                                           9

                                                          10                                                    Attorneys for Defendant
                                                                                                                Ameriprise Financial, Inc.
                                                          11
                                                               Dated: April 23, 2019                     DORSEY & WHITNEY LLP
FISHER & PHILLIPS LLP




                                                          12
                        300 S Fourth Street, Suite 1500
                          Las Vegas, Nevada 89101




                                                          13                                             By: /s/ Jillian Kornblatt, Esq.
                                                                                                              Jillian Kornblatt (MN #391232)
                                                          14                                                  Pro Hac Vice pending
                                                          15                                                  50 South Sixth Street
                                                                                                              Suite 1500
                                                          16                                                  Minneapolis, MN 55402
                                                                                                              Telephone: (612) 492-6156
                                                          17                                                  Facsimile: (612) 340-2868
                                                                                                              Email: kornblatt.jillian@dorsey.com
                                                          18
                                                                                                                Attorneys For Defendant
                                                          19                                                    Ameriprise Financial, Inc.
                                                          20

                                                          21

                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28

                                                                                                          -2-
                                                               FPDOCS 35151307.1
                                                           1   Dated: April 23, 2019                   HKM EMPLOYMENT ATTORNEYS LLP

                                                           2
                                                                                                       By: /s/ Marta Kurshumova
                                                           3                                                Jenny L. Foley (#9017)
                                                                                                            Marta D. Kurshumova (#14728)
                                                           4
                                                                                                            1785 East Sahara, Suite 300
                                                           5                                                Las Vegas, Nevada 89104
                                                                                                            Telephone: (702) 625-3893
                                                           6                                                Facsimile: (702) 625-3895
                                                                                                            Email: jfoley@hkm.com
                                                           7                                                Email: mkurshumova@hkm.com

                                                           8                                                  Attorneys For Plaintiff
                                                                                                              Marisol De La O
                                                           9

                                                          10

                                                          11                                         ORDER
FISHER & PHILLIPS LLP




                                                          12          IT IS HEREBY ORDERED:
                        300 S Fourth Street, Suite 1500
                          Las Vegas, Nevada 89101




                                                          13   That pursuant to the Stipulation agreed upon by both parties, the deadline for
                                                          14   Defendant to move, answer or otherwise respond to Plaintiff’s Complaint shall be

                                                          15   extended to June 3, 2019.

                                                          16   Dated: April 24, 2019

                                                          17
                                                                                                          Magistrate Judge Cam Ferenbach
                                                          18                                              United States District Court
                                                          19

                                                          20

                                                          21

                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28

                                                                                                        -3-
                                                               FPDOCS 35151307.1
